570 F.2d 1303
98 L.R.R.M. (BNA) 2268, 84 Lab.Cas.  P 10,651
NATIONAL LABOR RELATIONS BOARD, Petitioner,v.BOOTH BROADCASTING COMPANY, Respondent.
No. 76-1680.
United States Court of Appeals,Sixth Circuit.
Feb. 24, 1978.

Petition To Enforce An Order Of The National Labor Relations Board.
Elliott Moore, Deputy Associate Gen. Counsel, National Labor Relations Board, Washington, D. C., Paul J. Spielberg, Frederick Havard, Washington, D. C., Bernard Levine, Director, Region 8, National Labor Relations Board, Cleveland, Ohio, for petitioner.
A. Deane Buchanan, Alexander, Jackson & Buchanan, Cleveland, Ohio, for respondent.
ORDER
Before PHILLIPS, Chief Judge, and KEITH and MERRITT, Circuit Judges.


1
This case is before the Court on the application of the National Labor Relations Board for enforcement of its order against Booth Broadcasting Company.  Reference is made to the decision and order of the Board, reported at 223 N.L.R.B. 132 (1976), for a recitation of pertinent facts.


2
The Court concludes that the decision of the Board is supported by substantial evidence on the record considered as a whole.


3
Accordingly, it is ORDERED that the order of the Board be and hereby is enforced.